 
Exhibit 10.15

SEPARATION AGREEMENT AND GENERAL RELEASE




THIS SEPARATION AGREEMENT AND GENERAL RELEASE (“Agreement”) entered into on this
22 day of December, 2009 by and between Magyar Bancorp, Inc., a Delaware
corporation with its principal administrative office at 400 Somerset Street, New
Brunswick, New Jersey 08901 (hereinafter “Magyar”) and Elizabeth E. Hance
(“Hance”).


RECITALS


WHEREAS, Hance is employed by Magyar as President and Chief Executive Officer
pursuant to the terms of an Employment Agreement dated March 16, 2006; and


WHEREAS, Magyar has decided to alter the duties and of Hance’s employment as
President and Chief Executive Officer as currently provided for in the
Employment Agreement between Magyar and Hance; and


WHEREAS, Hance has indicated that if her duties are changed in scope or
function, she intends to invoke the provisions of Section 6 of her Employment
Agreement and resign her position as President and Chief Executive Officer; and


WHEREAS, for purposes of this Agreement, Hance is represented by Elizabeth
Zuckerman, Esq. and has consulted with Ms. Zuckerman regarding the terms and
conditions of this Agreement;


NOW, THEREFORE, for and in consideration of the promises and mutual covenants
contained herein, the receipt and sufficiency of which are hereby acknowledged,
and intending to be legally bound, the parties hereby agree as follows:


1.           INCORPORATION OF RECITALS.  The above recitals are incorporated by
reference as if set forth at length herein.
 
2.           LAST DAY OF EMPLOYMENT.
 
(a)           Employee’s last day of employment with Magyar shall be December
31, 2009.    Magyar and Hance have agreed upon this separation date in light of
Magyar’s decision to alter the duties of Hance, and Hance’s decision to exercise
the provision in her Employment Agreement to resign her employment in the event
of a change in duties.  This separation shall not be deemed a termination for
cause or termination due to a change in control.  If Hance signs this Agreement
prior to December 31, 2009, the signing date shall be deemed her separation
date.  Notwithstanding the December 31, 2009 separation date, Hance shall not be
required to perform any services for Magyar on or after the date this Agreement
is presented to her for consideration.
 
           (b)           Employee agrees not to apply for
employment/reemployment with Magyar and acknowledges that Magyar has no
obligation to hire or rehire her.

 
31

--------------------------------------------------------------------------------

 

 
(c)           Employee agrees that she shall not participate in any way in the
2010 Annual Stockholders Meeting, and thereafter, if she participates in any
meetings of stockholders, she shall do so without identifying herself as a
former employee of the Bank and without the use or knowledge of any information
gained as a former employee of Magyar, and pursuant to all terms and conditions
of Paragraph 8.
 
3.           PAYMENTS TO HANCE.
 
(a)           As consideration for the release of claims and other covenants and
actions by Hance hereunder, Magyar agrees to pay Hance severance pay in the
amount of three (3) times her current base salary of $264,075.00, minus
applicable payroll deductions.  Such payment shall be made in one lump sum on
the first day of the seventh (7th) full month following Hance’s separation date
from service, or July 1, 2010.  Hance shall also receive her Bancorp Board
Retainer Fee for the fourth quarter of 2009 in the amount of $2500.00.  All such
payments shall be reduced by regular and customary payroll deductions.  Magyar
shall also pay Hance’s FICC Trustees and Annual fee for 2009 in the amount of
$500. The payment schedule set forth herein shall assume Hance signs the
Agreement at least seven (7) days prior to the payment date, such that the
revocation period referenced in paragraphs 11 and 12 has expired.  No payments
shall be made hereunder prior to the end of the revocation period.
 
(b)           Magyar shall provide Hance and her husband with continued medical
and dental coverage for a maximum period of 36 months after Hance’s separation
date.   Such coverage shall also include coverage, at Hance’s sole expense, for
coverage for her dependent child under the provisions of COBRA.  Hance’s medical
and dental coverage shall be continued under the provisions of COBRA for the
maximum period allowable by law, with such COBRA payments, with the exception of
payment for her dependent child, being paid by Magyar.  If Hance’s entitlement
to COBRA expires prior to the ending coverage date provided herein, Magyar shall
provide comparable coverage for herself and her husband through a private plan
paid for by Magyar.  Hance shall have the right to assume the cost of such
coverage provided hereunder after the coverage ending date provided above as
otherwise allowable by law.  Magyar shall also continue life insurance coverage
for Hance at present levels for a period of 36 months.
 
(c)           Hance shall be provided with all benefits required under the terms
of Magyar’s Executive Supplemental Retirement Income Agreement; Director
Supplemental Retirement Income Agreement; and Director Deferred Compensation
Agreement as summarized below.  However, the plan documents will govern with
regard to all obligations of the parties relating to the above plans, and in the
event the summary provided herein is different, the plan documents shall govern.
 
 
(1)
Executive Supplemental Retirement Income Agreement.  Under the terms of this
Agreement, Magyar shall make a final contribution of $68,994.00 to Hance’s
Retirement Trust Fund attributable to Plan Year 2009 in the normal course of
business.  No further contributions by Magyar shall be required.  The amount of
benefits payable to Hance shall be solely governed by the terms of the Executive
Supplemental Retirement Income


 
32

--------------------------------------------------------------------------------

 

 
Agreement which is incorporated herein and shall govern for benefits provided
thereunder.
 
 
(2)
Director Supplemental Retirement Income and Director Deferred Compensation
Agreement.  Under the terms of these Agreements, Magyar has made a final
contribution for Plan Year 2009 in the amount of $42,986.00.  In addition,
Magyar shall continue to make annual interest contributions to the Director
Supplement Retirement Income and Director Deferred Compensation Agreement in the
amounts of 6% and 10% respectively, pursuant to the terms of those agreements
which are incorporated herein and shall govern for benefits provided
thereunder.  If Hance withdraws funds from either plan prior to retirement,
Magyar shall not be required to make additional contributions to either
plan.  However, Magyar shall be required to continue to record interest,
annuitize this interest, and pay same out to Hance at retirement as provided in
the plan documents.

 
(d)           Notwithstanding paragraphs (a), (b) and (c) above, in no event
shall the payments provided for herein constitute an “excess parachute payment”
under Section 280G of the Internal Revenue Code.  In order to avoid such a
result, if deemed an “excess parachute payment,” such benefits shall be reduced
to an amount $1.00 less than that amount deemed excessive.  The allocation of
the reduction required shall be determined by Hance.
 
(e)           Employee acknowledges and understands that other than as
specifically outlined herein, she is not entitled to any other payments or
benefits from Magyar except as otherwise legally vested or required by
law.  Employee specifically  understands and agrees that she shall not receive
and is not entitled to receive any other payments or benefits from Magyar except
as specifically outlined herein or as otherwise required by law, and that such
payments as specified above, along with the other provisions herein, constitute
good and sufficient consideration for entering this Agreement.
 
(f)           Magyar and Hance shall agree on appropriate language to be
provided to the SEC regarding Hance’s separation from service with Magyar, which
is both acceptable to Hance and meets all Magyar’s legal and ethical obligations
to report.  Such report to the SEC shall also include a copy of a press release
which shall be released by the Bank.  The substance of press release shall be
that Hance has decided to leave her employment with the Bank to pursue other
interests.
 
(g)           The separation of Hance’s employment shall have no effect on any
vested rights of Hance under Magyar’s Restricted Stock Award Agreement or Equity
Incentive Plan or other legally vested benefit, including Hance grandfathered
pension benefits.  All Magyar’s continuing obligations under such plans shall
cease as of Hance’s separation date and no further vesting shall occur.  All
parties agree that Hance has received her stock award for 2009, and no further
stock awards are due or owing.
 
(h)           All payments hereunder are subject to and conditioned upon their
compliance with Section 18(k) of the Federal Deposit Insurance Act, 12 U.S.C.
1828(k), and the regulations promulgated thereunder at 12 C.F.R. part 359.

 
33

--------------------------------------------------------------------------------

 

 
4.           MUTUAL RELEASE OF CLAIMS.
 
(a)           Hance knowingly and voluntarily releases and forever discharges
Magyar and all of the individuals or entities who, as of the date hereof are, or
at any time during Hance’s employment were, Magyar officers, directors,
managers, employees, and owners (collectively, “Releasees”) of and from any and
all claims, known and unknown, civil or criminal, vested or contingent against
Releasees that Hance, Hance’s heirs, executors, administrators, successors, and
assigns have or may have as of the date of execution of this Agreement, whether
denominated claims, demands, causes of action, obligations, damages, or
liabilities arising from any and all bases, however, denominated (except
workers’ compensation claims) to the date of this Agreement, including but not
limited to claims of harassment or discrimination, any alleged violation of:
Title VII of the Civil Rights Act of 1964, as amended; Sections 1981 through
1988 of Title 42 of the United States Code, as amended; The Employee Retirement
Income Security Act of 1974, as amended (except for claims for vested benefits
under ERISA); The Americans with Disabilities Act of 1990, as amended; The Fair
Labor Standards Act, as amended; The Occupational Safety and Health Act, as
amended; The Family and Medical Leave Act of 1993, as amended; The New Jersey
Law Against Discrimination, as amended; The New Jersey Minimum Wage Law, as
amended; Equal Pay Law for New Jersey, as amended; The New Jersey Worker Health
and Safety Act, as amended; The New Jersey Family Leave Act, as amended; The New
Jersey Conscientious Employee Protection Act, as amended; any other federal,
state or local civil or human rights law or any other local, state or federal
law, regulation or ordinance; any public policy, contract, tort, or common law;
or any allegation for costs, fees, or other expenses including attorneys’ fees
incurred in these matters.  Notwithstanding the preceding, the parties hereto
understand and agree that the above release will not release or waive any
performance obligation of a party under this Agreement.
 
(b)           Hance also acknowledges and agrees to specifically waive any
rights, claims or actions of any kind under the Age Discrimination in Employment
Act (ADEA) against Releasees and any and all other potentially liable parties
arising out Hance’s employment with or separation from Magyar up to the date of
this Agreement.  Hance acknowledges that she has consulted with her attorney
before signing this Agreement, and that she has had at least twenty-one (21)
days to consider the terms of this Agreement prior to execution, and seven (7)
days to revoke once executed.  Immaterial and material changes to this Agreement
shall not toll the twenty-one (21) day period of consideration.
 
(c)           Magyar knowingly and voluntarily agrees to waive any and all
actions it has or may have against Hance up to and including the date this
Agreement is signed relating in any way to Hance’s job as President and Chief
Executive Officer of Magyar.   Magyar specifically acknowledges that it has
Director and Officer Insurance coverage, with appropriate tail provisions, to
cover reasonable and customary claims against Hance resulting from or relating
to the actions or inactions, or alleged actions or inactions of Hance during the
term of her employment.

 
34

--------------------------------------------------------------------------------

 

 


 
5.           WAIVER OF RIGHT TO FILE CHARGES OR COMPLAINTS. Hance specifically
agrees that she waives any right she may have to file any charge or complaint on
her own behalf and/or to participate as a complainant in any charge or complaint
which may be made by any other person or organization on her behalf before any
federal, state, or local court or administrative agency against Magyar or any of
its Releasees except as such waiver is prohibited by law.  Should any such
charge or complaint be filed, Hance agrees that she shall not accept any relief
or recovery therefrom.   Hance confirms that no charge, complaint, or action in
any forum or form has either been filed by her, on her behalf or in anyway
relating to her employment with or separation from Magyar.  Except as prohibited
by law, in the event that any such claim is filed, it will be dismissed with
prejudice upon presentation of this Agreement and Hance will reimburse Magyar
the costs, including attorneys’ fees, of defending any such action.
 
Employee affirms by signing this document that she has filed no actions,
charges, complaints, claims or petitions against Releasees  relating to or
arising out of her  employment with or separation from Magyar with any federal,
state or local agency.   Hance further acknowledges that she is not currently
aware of any illness or injury related to or allegedly related to her employment
with or separation from Magyar.
 
6.           NONADMISSION OF WRONGDOING.  Hance and Magyar each agree that this
Agreement shall not be deemed or construed at any time for any purpose as an
admission by either party of any liability or unlawful or wrongful conduct of
any kind.
 
7.           INDEMNIFICATION.  Hance agrees to indemnify and hold Releasees
harmless from and against any suit, claim, loss, liability, cost, expense,
damage, or deficiency (including, without limitation, attorneys’ fees) (a)
resulting from or relating to any breach of any representation, warranty
covenant or term of this Agreement by Hance; or (b) asserted or threatened by
any third party resulting from or relating to the actions or inactions, or
alleged actions or inactions of Hance.  Releasee may set off any amounts owed to
it pursuant to this Section against amounts owed to Hance pursuant to the terms
of this Agreement.  This paragraph shall not include any payments made by Hance
pursuant to her mortgage agreement with Magyar.
 
Magyar agrees to indemnify and hold Hance harmless from and against any suit,
claim, loss, liability, cost, expense, damage or deficiency resulting from any
claims against Magyar or Hance relating to any actions performed or not
performed by Hance as part of her duties at Magyar.  Magyar also shall continue
its obligations under Section 22, Indemnification of Hance’s Employment
Agreement.
 
8.           CONFIDENTIALITY
 
(a)           In addition to the understandings and agreements contained in
Section 11 of Hance’s Employment Agreement which are specifically incorporated
herein and which Employee shall continue to abide by,  Employee agrees that she
shall not directly or indirectly use or disclose to any person, firm or
corporation or entity, any Confidential Information (as hereinafter defined) of
Magyar except (i) with the prior written consent of Magyar or (ii) to the

 
35

--------------------------------------------------------------------------------

 

 
extent necessary to comply with law or the valid order of a court of competent
jurisdiction, in which event Hance shall notify Magyar, in writing, at least ten
(10) business days prior to making such disclosure and when making such
disclosure, she shall disclose only such Confidential Information which is
legally required.  In addition, Hance will use her best efforts to prevent any
such prohibited use or disclosure by any other person.  In addition, Hance shall
not disclose the existence of this Agreement or its terms and conditions to any
other individual or entity.
 
“Confidential Information” means all confidential and proprietary information
and trade secrets of Magyar, including, but not limited to, customer lists and
relationships, customer account information, service and pricing information,
account and financial matters regarding Magyar, procedures and methods,
information relating to Magyar work product, all processes and procedures
developed by Magyar or any employee of Magyar, and other information of whatever
nature that is not generally known to the public or that Hance became aware as a
result of her position with Magyar.
 
(b)           Hance’s failure to comply with the confidentiality provisions of
this Agreement and/or Section 11 of her Employment Agreement will be considered
a material breach of this Agreement, will relieve Magyar of any obligation to
make payments hereunder or provide benefits hereunder, and will entitle Magyar
to pursue all available equitable and legal remedies, including but not limited
to all damages and specific performance of the terms of this Agreement.
 
9.           NON-DISPARAGEMENT.   Hance agrees that she shall not at any time in
any forum or manner disparage Magyar, it business practices, financial structure
or soundness or in any other manner, nor disparage any of its current or former
personnel, officers, directors, managers, employees and/or owners.  Hance
further agrees that she shall not make, or authorize any person or entity to
make, false or disparaging statements or remarks with respect to Magyar, its
business, its current or former personnel, officers, directors, managers,
employees and/or owners or its operations or business practices, including but
not limited to the circumstances of Hance’s separation from Magyar.  As part of
this Agreement, Hance agrees that she shall not discuss the reasons for her
separation from service from Magyar or the effective date thereof with any
person or entity other than her spouse, and legal and financial advisors.
 
Magyar agrees that is shall not disparage, defame or demean Hance in any forum
or manner, and shall not make, or authorize any person or entity to take such
action on its behalf.
 
10.           NON-COMPETITION.    Hance agrees to continue to be bound by
Section 11, Non-Competition, contained in her Employment Agreement, including,
but not limited to, her agreement not to compete with Magyar for a period of one
(1) year following her termination date within 25 miles of any existing branch
of Magyar or within 25 miles of any office for which Magyar has filed an
application for regulatory approval to establish an office.  Hance further
agrees that for a period of one (1) year following her termination date and
within 25 miles of any branch as defined above, Hance shall not work for or
advise, consult, or otherwise serve with, directly or indirectly, lending or
other business activities of Magyar.

 
36

--------------------------------------------------------------------------------

 



11.           CONSIDERATION OF AGREEMENT AND REVOCATION.  Hance shall have
twenty-one (21) days from receipt of this Agreement to consider its terms before
execution.  Hance may revoke this Agreement for a period of seven (7) days
following the day she executes this Agreement.  Any revocation within the seven
(7) day period must be submitted, in writing, to Magyar, and state “I hereby
revoke my acceptance of the Separation Agreement and General Release between
Magyar Bancorp and the undersigned.”  The revocation must be actually received
by Joseph J. Lukacs, Jr., Chairman of the Board of Directors, Magyar Bancorp,
400 Somerset Street, PO Box 1365, New Brunswick, New Jersey 08901, via certified
mail within seven (7) days of the execution of this Agreement.  If the last day
of the revocation period is a weekend or legal holiday, then the revocation
period will not expire until the next following day that is not a weekend or
legal holiday.


12.           ENFORCEABLE DATE.  This Agreement will not become effective or
enforceable until the revocation period as set forth in Section 11 has
expired.  No payments required hereunder by Magyar to Hance shall be made until
this seven (7) day revocation period has expired and Hance has not revoked the
Agreement.


13.           GOVERNING LAW.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New Jersey without reference to any
conflict of law principles.


14.           ENTIRE AGREEMENT.  This Agreement contains the entire agreement
between the parties concerning the transactions contemplated herein and
supersedes all prior agreements or understandings between the parties hereto
relating to the subject matter hereof.  No oral representation, agreement, or
understanding made by a party hereto will be valid or binding upon such party or
any other party hereto with the exception of those portions of the Employment
Agreement between Magyar and Hance specifically referenced herein and Hance’s
Executive Supplemental Retirement Income Agreement, Director Supplemental
Retirement Income Agreement and Director Deferred Compensation
Agreement.  Hance’s Employment Agreement shall become null and void and shall
become fully and completely superseded, with the exception of Sections 10, 11
and 22 of the Employment Agreement, with the signing of this Agreement.


15.           SEVERABLE.  The provisions of this Agreement are severable, and if
any part of it is found to be unenforceable, the other provisions will remain
fully valid and enforceable.


16.           ACKNOWLEDGEMENT.  HANCE REPRESENTS AND AGREES THAT SHE FULLY
UNDERSTANDS HER RIGHT TO DISCUSS ALL ASPECTS OF THIS AGREEMENT WITH COUNSEL;
THAT SHE HAS AVAILED HERSELF OF THE RIGHT TO OBTAIN COUNSEL OF HER OWN CHOOSING;
THAT EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL OF THE PROVISIONS OF
THIS AGREEMENT; AND THAT EMPLOYEE HAS VOLUNTARILY ENTERED INTO THIS AGREEMENT.

 
37

--------------------------------------------------------------------------------

 



17.           NO RELIANCE.  Hance represents and acknowledges that in executing
this Agreement, she does not rely on and has not relied on any representation or
statement not set forth herein.


HANCE HAS BEEN ADVISED THAT SHE HAS TWENTY-ONE (21) DAYS TO CONSIDER THIS
AGREEMENT AND HAS BEEN ADVISED IN WRITING TO CONSULT WITH AN ATTORNEY PRIOR TO
EXECUTION OF THIS AGREEMENT AND SHE HAS OBTAINED COUNSEL OF HER OWN
CHOOSING.  HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES SET
FORTH HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH IN THIS
AGREEMENT, HANCE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO
THIS AGREEMENT INTENDING TO WAIVE, SETTLE AND RELEASE ALL KNOWN AND UNKNOWN
CLAIMS SHE HAS OR MIGHT HAVE AGAINST MAGYAR.


IN WITNESS WHEREOF, the parties have knowingly and voluntarily executed this
Separation Agreement and General Release as of the date and year first above
written.



 
MAGYAR BANCORP
   
By:
/s/ Joseph J. Lukacs, Jr.
   
Name: Joseph J. Lukacs, Jr.
   
Title: Chairman
         
EMPLOYEE:
         
/s/ Elizabeth E. Hance
   
ELIZABETH E. HANCE



STATE OF NEW JERSEY:
              :SS.:
COUNTY OF Mercer:


On this 22 day of December, 2009, before me, the undersigned, personally
appeared ELIZABETH E. HANCE who, I am satisfied, is the person who signed the
foregoing instrument, and she did acknowledge that she signed, sealed and
delivered the same as her voluntary act and deed for the uses and purposed
expressed in the instrument.


Edna M. Horan
Notary Public

38
 